 

CONFESSED JUDGMENT PROMISSORY NOTE WITH SECURITY

 

 

US$100,000.00 June 11, 2012

 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation and a foreign corporation doing business in Virginia, and Innovative
Logistics Techniques, Inc., a Virginia corporation (“Innolog”), with principal
executive offices are located at 4000 Legato Road, Suite 830, Fairfax, Virginia
22033, telephone number is (703) 766-1412, fax number is (703) 766-1425 and five
additional offices located in Washington D.C., Tennessee and Florida (together,
the “Makers”), promises to pay to Evan Gappelberg and/or Atlas Advisers, LLC
(the “Payee”), and Guarantor, Dr. Ian Reynolds (“Guarantor”) guarantees such
performance, at such place as the Payee may later designate in writing, in
lawful money of the United States, the principal sum of ONE HUNDRED THOUSAND &
00/100 United States Dollars ($100,000.00) (the “Principal Amount” as further
defined herein) in accordance with this secured Promissory Note (the “Note”)
under the terms set forth herein.

 

1.Principal Amount:

 

The Principal Amount is ONE HUNDRED THOUSAND & 00/100 DOLLARS ($100,000.00)
(“Principal Amount”).

 

2.Maturity Date/Pre-payment:

 

The maturity date (“Maturity Date”) is June 22, 2012. The Makers and Guarantor
shall have the right to prepay at any time and from time to time, in advance of
the respective Maturity Date, without premium or penalty (but the entire Fee
shall be due and payable), all or part of the then outstanding Principal Amount
and other amounts due and owing. Each payment shall be applied first to the
principal balance due. The Maturity Date may be extended with the approval of
all parties.

 

3.Rate of Interest/Fee:

 

Makers shall pay to Payee a flat fee (“Fee”) of TEN THOUSAND & 00/100 DOLLARS
($10,000.00), due and payable on or before the Maturity Date.

 

4.Additional Compensation:

 

Reserved.

 

5.Late Fee/ No right to Extend:

 

If this Note is not paid in full within ONE (1) business day of the Maturity
Date, a late fee (“Late Fee”) of FIFTEEN THOUSAND & 00/100 DOLLARS ($15,000.00)
shall be due and owing and paid at the time the Note is extended, in which case,
Makers and Guarantor shall have an additional twenty-one (14) days from such
date in which to pay the total amount owed.

 

 



- 1 -

 

 

6.Security Interest

 

Makers shall grant to Payee a security interest in the specific monthly accounts
receivable of Makers or Innolog as listed below:

 

N0017-08-C-20423 3018 ODCSLOG NAVY 6/12

 

(the “Collateral”). Makers and Guarantor shall execute and promptly deliver such
documents and instruments as Payee may request from time to time to secure,
evidence and perfect Payee's security interest and relative priority in the
Collateral.

 

In addition, this Note is being secured by a personal guarantee of Dr. Ian
Reynolds, whose address is as follows: 450 Medical Center Drive, Suite 206,
Webster, TX 77598.

 

7.Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a) If Makers and Guarantor default in the payment of any amount due on this
Note when due or defaults by failing to perform any of the other terms and
conditions of the Note; and

 

(b) If Makers and Guarantor shall (i) make a general assignment for the benefit
of creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Makers and/or Guarantor, or
appoints, pursuant to such a petition, a receiver, trustee or liquidator for it
or all or a substantial part of its assets.

 

8.Remedies

 

(a) Upon the happening of an Event of Default, Payee may, in Payee's sole and
absolute discretion and without notice or demand to Makers and Guarantor,
declare the entire amount of principal and flat fees thereon remaining
outstanding hereunder immediately due and payable, whereupon, the same shall
forthwith become and be due and payable without any presentment, demand or
notice of any kind, all of which are expressly waived by Makers and Guarantor.

 

(b) Upon an event of default, all amounts outstanding shall bear interest at the
default interest rate of eighteen percent (18%) per annum until paid in full,
which shall be in addition to any Late Fees owed.

 

9.Miscellaneous

 

(a) This Note shall be deemed to be made and entered into under the laws of the
Commonwealth of Virginia and jurisdiction shall be proper in a court of
competent jurisdiction in Fairfax County, Virginia. The Note shall be construed
and enforced in accordance with the laws of the Commonwealth of Virginia, but
not with respect to the law of conflicts.

 

(b) This Note shall be binding upon Makers and Guarantor, as guarantor, and
Makers’ and Guarantor’s successors and assigns and shall inure to the benefit of
Payee and Payee's successors and assigns; and each reference herein to Makers
and Guarantor or to Payee shall, except where the context shall otherwise
require, be deemed to include its respective successors and assigns.
Notwithstanding the foregoing, Makers and Guarantor shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Makers’ and Guarantor’s prior
written consent.

 

 



- 2 -

 

 

(c) Any failure by Payee to exercise any right or remedy hereunder shall not
constitute a waiver of the right to exercise the same or any other right or
remedy at any subsequent time, and no single or partial exercise of any right or
remedy shall preclude other or further exercise of the same or any other right
or remedy.

 

(d) None of the terms and provisions hereof may be waived, altered, modified, or
amended except by an agreement in writing signed by Makers and Guarantor and
Payee.

 

(e) The Makers and Guarantor of this Note hereby waive the benefit of their
homestead exemption as to this debt and agree to pay all reasonable expenses
incurred in collecting same including up to 25% of the remaining balance owed in
attorney's fees, if this Note is placed in the hands of an attorney for
collection, and interest at the of eighteen percent (18%) per annum from date of
default.

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 



- 3 -

 

 

IN WITNESS WHEREOF, intending to be legally bound, Makers and Guarantor have
caused this Note to be executed as of the day and year first above written by
its duly authorized and empowered officer or representative.

 

 

Innolog Holdings Corporation, Maker   Innovative Logistics, Techniques, Inc.,
Maker                           By:     By:       William P. Danielczyk,
Chairman     Richard Stewart, President                           By:          
  Dr. Ian Reynolds, Guarantor        

 

 

- 4 -

 

 

 

 

TO THE CLERK OF THE CIRCUIT COURT OF FAIRFAX COUNTY, VIRGINIA:

 

GREETINGS: Be it known to you that the parties signatories hereto are justly
indebted to Evan Gappelberg and/or Atlas Advisers, LLC pursuant to the terms and
conditions as stated above in the sum of ONE HUNDRED THOUSAND & 00/100 DOLLARS
($100,000.00), plus late fees, interest at 18% per annum from June 23, 2012 or
date of default, until paid and up to 25% of the remaining balance due in
attorney's fees, as to which debt is waived the benefit of the Homestead
Exemptions; and do hereby constitute Terry C. Legum, Esquire, and/or Adam R.
Wilk, Esquire, as their true and lawful attorney in fact, and with full power
and authority hereby given to appear before you in your said office for him to
confess judgment before you therein against the said parties signatories hereto,
pursuant to the terms and conditions as stated above in favor of the payee of
this Note, or assigns, for said sum of money with late fees and interest
thereon, and the Makers and Guarantor further agrees to pay all expenses
incurred in collecting same, including up to 25% of the remaining balance due in
attorney's fees and interest at the rate of eighteen percent (18%) per annum
from Jun 22, 2012 or date of default, for the collection of said Note and for
which the Makers and Guarantor authorized said attorney in fact to confess
judgment against the undersigned, with waiver of the Homestead and all other
exemptions.

 

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 



Innolog Holdings Corporation, Maker   Innovative Logistics, Techniques, Inc.,
Maker                           By:     By:       William P. Danielczyk,
Chairman     Richard Stewart, President                           By:          
  Dr. Ian Reynolds, Guarantor        

 

 

- 5 -

 

 